Citation Nr: 1748350	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  12-35 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a disability manifested by weakness, to include as due to Gulf War Syndrome.

2.  Entitlement to service connection for chronic fatigue, sleep disturbances, and shortness of breath, whether as separate disabilities or symptoms of an undiagnosed illness or chronic multisymptom, medically unexplained illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and spouse




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to May 1990, and from January 1991 to July 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In February 2016, the Veteran and her spouse testified at a Board videoconference hearing before the undersigned Veterans Law Judge. In a July 2017 rating action, the RO granted a total disability rating based on individual unemployability.


FINDING OF FACT

In a February 2017 statement reduced to writing in the claims file, the Veteran withdrew issues of service connection for chronic fatigue, sleep disturbances, and shortness of breath from appellate status.  


CONCLUSIONS OF LAW

1.  The claim of service connection for weakness, previously claimed as due to Gulf War Syndrome, has been withdrawn.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).


2.  The claim for entitlement to service connection for chronic fatigue, sleep disturbances, and shortness of breath, whether as separate disabilities or symptoms of an undiagnosed illness or chronic multisymptom, medically unexplained illness, has been withdrawn.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSIONS

In February 2017, the Veteran contacted VA and voiced her desire to withdraw the appeal of all pending issues.   The withdrawal was reduced to writing and added to the claims file.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by an appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

No justiciable issues remain, and the appeal is dismissed.  

                                                                           (THE ORDER IS ON NEXT PAGE)













ORDER

The claim for entitlement to service connection for a disability manifested by weakness, to include as due to Gulf War Syndrome is dismissed.

The claim for entitlement to service connection for chronic fatigue, sleep disturbances, and shortness of breath, whether as separate disabilities or symptoms of an undiagnosed illness or chronic multisymptom, medically unexplained illness, is dismissed.


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


